Hosmer, Ch. J.
expressed an opinion, concisely, that the plaintiffs, claiming as a corporation, under a private act of the General Assembly, were bound to set forth, in their bill, at least that part of the act, which gave the power to sue. He referred to The Middletown Bank v. Russ & al. ante 135.
On the other point, he observed, that by the uniformly established practice, in this state, the plaintiff in chancery first draws his bill, which he subscribes ; and to this is subjoined a summons, signed by a magistrate, commanding the defendant to appear, and shew cause why the prayer of the bill should not be granted. A copy of this must be left in service, at least twelve days before the sitting of the court. To this there is an admitted exception, where the defendant lives without the state, resulting from the necessity of the case. A bill is filed in term time; and, by virtue of the statute, the court prescribe what notice shall be given.
The plaintiffs have, without any cause, thought proper to Commence a novel mode of practice, entirely unnecessary, and unsanctioned by any previous course of proceeding. I am, therefore, of opinion, that the plea of abatement is sufficient.
The other Judges were of the same opinion, except Bristol, J. who said, that on the point of service he had entertained some doubts. An order of notice, signed by the clerk, and served on the defendants, he thought, would be sufficient notice, and good as a summons. One or two of the Judges considered the bill defective, not only because it did not set forth the act of incorporation, or the necessary parts of it, but because it did not disclose a case rendering the interposition of a court of chancery necessary; but on this point a majority of the Court gave no opinion.
Plea of abatement sufficient.